Citation Nr: 1819270	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  16-26 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right leg disability.

2.  Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel



INTRODUCTION
The Veteran served on active duty from February 1951 to February 1953, including a combat tour in Korea, for which the Veteran was awarded a Combat Infantry Badge and the Korean Service Medal with a Bronze Star.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In a February 2018 appellate brief, the Veteran's representative argues that the Veteran's claim for service connection for a right leg disorder and a right foot disorder should incorporate a claim for service connection for a back disorder.  However, the Veteran's back symptoms did not present until after a surgery which was intended to improve his leg pain.  As the Veteran's history and description of his claim do not encompass symptoms related to his back, the claims on appeal are properly characterized.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2014).


FINDINGS OF FACT

1.  The Veteran's right leg disability is not etiologically related to service.

2.  The Veteran's right foot disability is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right leg disability have not been met.  38 U.S.C. §§ 1110, 5103(a), 5103A, 1131, 1112, 1113 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for a right foot disability have not been met.  38 U.S.C. §§ 1110, 5103(a), 5103A, 1131, 1112, 1113 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2014) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of letters to the Veteran.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2014); 38 C.F.R. § 3.159 (2017).  

This appeal was remanded by the Board in May 2017 for further development.  Specifically, the Veteran was afforded VA examinations to assess the severity of his right leg and right foot disorders.  The Board finds that the examinations provided are adequate.  The examiners reviewed the accurate history, considered lay statements, and provided clinical findings and diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the Remand orders, and no further action is necessary in this regard.

Accordingly, the Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  Hence, the Board is satisfied that the duty to assist was met.  38 U.S.C. § 5103A (2014); 38 C.F.R. § 3.159(c) (2017).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran is seeking service connection for a right leg disability, diagnosed as radiculopathy, and a right foot disability, diagnosed as hallux valgus and metatarsophalangeal articulation.  The Veteran asserts that both disabilities were incurred in service when he jumped from a vehicle during combat.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifested to a compensable degree within one year from separation from service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112 , 1113 (2017); 38 C.F.R. §§ 3.307 (a)(3), 3.309(a) (2017). 

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology for diseases that qualify as a chronic disease listed in 38 C.F.R. § 3.309(a) (2016).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In this case, after reviewing all evidence currently of record, the Board determines that service connection is not warranted because the evidence does not show that either condition on appeal is related to or onset during the Veteran's service.

First, while Veteran's recounting of the in-service motor vehicle accident is accepted as credible, the Veteran's service treatment records show no treatment for or symptoms of a traumatic right leg or a right foot disorder in service.  The Veteran's pre induction examination, dated November 1950, shows pes planus, but in the left foot.  His separation examination, dated February 1953, shows only ankylosis and eversion of the left ankle. Accordingly, the Veteran's right leg and foot were not shown to suffer injuries in service.  

In fact, the post-service evidence does not reflect symptoms related to the Veteran's disorders until several years after service.  The earliest record in the claims file documenting right leg pain is a November 2001 visit record.  The record states that the pain has "bothered [the Veteran] x years."  Similarly, for the Veteran's right foot claim, a May 2011 medical record states that a number of interventions tried thus far, the earliest of which are a 2003 L5-S1laminectomy and an attempt at physical therapy.  Therefore, a continuity of symptoms is not established based on the clinical evidence of record.

As part of this claim, the Board has considered the Veteran's statements regarding his history of symptoms.  In this regard, while the Veteran is not competent to diagnose a disorder such as his right leg or foot disorder, as neither may be diagnosed by their unique and readily identifiable features, and thus require a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006).  

Here, while the Board is willing to accept that he was involved in a motor vehicle accident, service connection for these disorders cannot be granted based purely off his statements alone.  Indeed, as was noted at a VA examination in December 2017, the examiner noted the Veteran's history of polio and opined that his leg and foot pain could be ascribed to post-polio syndrome rather than an in-service motor vehicle accident.  Second, the examiner noted the X-ray report showing absence of residuals of traumatic injury to the Veteran's right leg, and concluded that his leg and foot symptoms are not consistent with trauma.  Since the Veteran did not remember exactly which parts of his body were injured in the motor vehicle accident, this makes it less likely that the Veteran's symptoms are related to his active service.  

Similarly, while the Veteran recounts in a May 2013 record that his ankle pain was sustained in the in-service motor vehicle accident and have since radiated up to his right leg, his VA examiner opined that his leg and ankle symptoms are less likely related to an in-service accident.  Moreover, a private medical record dated June 2013 states that pain originating in the foot should not radiate up to the thigh, and that complex regional pain syndrome, which can cause this type of spreading pain, is not indicated. 

The Board notes that the Veteran has undergone treatment from private examiners related to the symptoms he has raised on appeal here.  In September 2009, for example, no musculoskeletal symptoms appeared upon imaging.  Importantly, a private treatment note from April 2007, which closely discussed his symptoms, fails to mention any incident related to an in-service injury.   

Finally, the Board notes that the Veteran has very recently submitted a statement from a private doctor in February 2018, where the doctor concluded that it was probably that the Veteran's right lower extremity pain "could" be related to his motorcycle accident.  While this evidence supports the Veteran's claim, it is nevertheless outweighed by the other evidence of record.   Specifically, medical opinions using terms such as "could" are speculative in nature, and ultimately carry little probative value, especially in comparison to the VA examiner's opinions, which provided a reasons and bases in support of such opinions.  

The Board has also considered the statements made by the Veteran relating the disorders on appeal to his active service.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In this case, however, the Veteran is not competent to relate his right leg radiculopathy and right foot disorder to a car accident or any other in-service incident, nor is he competent to determine that his right leg pain is secondary to his foot disorder.  See Jandreau, 492 F.3d 1372 at 1377, n.4.  Because such disorders are not diagnosed by unique and readily identifiable features, they do not have a simple identification that a layperson is competent to make.  In addition, a qualified medical opinion is required to link the Veteran's current symptoms to his time in service; in this case, the qualified medical opinion conflicts with the Veteran's statements.  Therefore, the Veteran's lay assertions in his substantive appeal suggesting such a relation are found to lack competency.

Because the Veteran's right leg radiculopathy and right foot disorder do not exhibit indicia of residuals of trauma, service connection for these disorders is denied. 


ORDER

Service connection for a right leg disability is denied.

Service connection for a right foot disorder is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


